DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 02/.  Claims 1 and 3-20 remain pending in the application. Claims 1 and 19-20 are independent.

Claim Objections
Applicant's amendment to claims corrects previous objections; therefore, the previous objections are withdrawn.  Applicant's amendment to claims also raises the following new objections.
Claims 1, 12, 15, and 19-20 are objected to because of the following informalities:  
in Claim 1, line 21; Claim 19, line 17; and Claim 20, line 17, "wherein modification of the visual characteristic of the virtual object includes ..." appears to be "wherein the modification of the visual characteristic of the virtual object includes ...";
in Claim 12, line 4, "… between the first position and the second position" appears to be "… between the first mapped position and the second mapped position
in Claim 15, line 2, "… from a first position to a second position  …" appears to be "… from a first mapped position to a second mapped position  …".  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Applicant's amendment to claims corrects previous rejections; therefore, previous rejections are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 10, and 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kasahara (US 2014/0313228 A1, published on 10/23/2014), hereinafter Kasahara in view of Zamir et al. (US 2018/0190022 A1, filed on 12/30/2016), hereinafter Zamir.

Independent Claims 1, 19, and 20
Kasahara discloses a system comprising: a processor (Kasahara, 118 in FIG. 9; ¶ [0102]: “the control unit 118 corresponds to a processor …”); 
a camera (Kasahara, 102 in FIG. 9; ¶ [0088]: “the image unit 102 is a camera module …”) coupled to the processor (Kasahara, 102, 118, and 116 in FIG. 9; ¶ [0100]: “the bus 116 mutually connects the imaging unit 102 … and the control unit 118”); 
an inertial measurement sensor (Kasahara, 104 in FIG. 9; ¶ [0090]: the sensor unit 104 can include various sensors such as a positioning sensor, an acceleration sensor, and a gyro sensor; the measurement result obtained by the sensor unit 104 may be used for assisting in the recognition of an environment, acquiring data on a geographical location, or detecting a user input) coupled to the processor (Kasahara, 104, 118, and 116 in FIG. 9; ¶ [0100]: “the bus 116 mutually connects … the sensor unit 104 … and the control unit 118”).
a user interface (Kasahara, ¶ [0209]: the operation unit provides a user interface for allowing a user to operate an AR application executed by a terminal device) coupled to the processor (Kasahara, 104, 106, 110, 118, and 116 in FIG. 9; ¶ [0100]: “the bus 116 mutually connects … the sensor unit 104, the input unit 106, …, the display unit 110, …, and the control unit 118), the user interface comprising a touch screen (Kasahara, 104, 106 and 110 in FIG. 9; ¶ [0092]: “the input unit 106 … include … a touch sensor that detects a touch of a user on the screen of the display unit 110” ); and 
memory (Kasahara, 108 in FIG. 9; ¶ [0094]: “the storage unit 108 includes … semiconductor memory …” ) coupled to the processor (Kasahara, 108, 118, and 116 in FIG. 9; ¶ [0100]: “the bus 116 mutually connects …, the storage unit 108, …, and the control unit 118) and storing instructions that, when executed by the processor, cause the system to perform operations (Kasahara, 108, 118 in FIG. 9; ¶ [0102]: “the control unit 118 causes various functions … to operate by executing programs stored in the storage unit 108 …”) comprising: 
displaying a two-dimensional image of a three-dimensional real-world scene captured via the camera on the touch screen (Kasahara, FIG. 1; ¶ [0062]: the imaging unit capturing a series of 2D images from a 3D environment, which are displayed in the display unit); 
mapping a virtual object to a position in the three-dimensional real-world scene (Kasahara, FIG. 2; ¶¶ [0063] and [0067]: a virtual object is arranged in 3D space using mapping methods include SLAM – Simultaneous Localization and Mapping) (Kasahara, FIG. 5; ¶¶ [0076]-[0077]: the operational offset matrix Ttouch is used to represent how a user can finely adjust the arrangement of a virtual object by performing an operation, e.g., touch or click, at a desired position on the screen) (Kasahara, FIGS. 2-3; ¶¶ [0066]-[0068] and [0070]: an environment recognition matrix Mrecog is a matrix representing the position and the attitude of the reference environment with respect to the position and the attitude of a terminal device in the reference environment; an inverse matrix Mrecog-1 of the environment recognition matrix Mrecog is a matrix representing the position and the attitude of the terminal device with respect to the position and the attitude of the reference environment; i.e., Mrecog will be changed when Marrange in equation (3) is a matrix representing the position and the attitude of an arranged virtual object with consideration of the user input adjustment), 
displaying the virtual object at a mapped position within the two dimensional image based on the mapping (Kasahara, ¶ [0062]: the virtual object is overlaid on the 2D images captured from 3D environment) (Kasahara, FIG. 8; ¶¶ [0081]-[0082]: a virtual object Vo is displayed at a position and an attitude represented by the object arrangement matrix Marrange (t1) and the environment recognition matrix Mrecog (t2)); 
tracking a user's movement of the system using inertial measurement sensor (Kasahara, ¶ [0090]: the measurement result obtained by the sensor unit 104, such as a positioning sensor, an acceleration sensor, and a gyro sensor, may be used for assisting in the recognition of an environment, acquiring data on a geographical location, or detecting a user input) (Kasahara, at time t13 and t14 in FIG. 11; ¶ [0132]: at time t14, the image processing device 100 is moved leftward as compared to the position at time t13; displaying the virtual object V13 on the screen at a position and an attitude represented by the object arrangement matrix of the virtual object V13 determined at time t13 and the newly recognized environment recognition matrix; FIG. 19; ¶¶ [0178] and [0246]: the track of the virtual object V0 is displayed along the movement track of the image processing device 100 from time t41 to time t44; i.e., the movement of the image process device 100 is measured and tracked in order to properly display the virtual object according to different operations); 
determining that the system is within a predetermined distance of the virtual object's mapped position in the three-dimensional real-world scene based on the user's movement of the system (Kasahara, FIGS. 6A-B and 8; ¶¶ [0081]-[0083]: even when the positional relationship between the terminal and the reference environment changes after a virtual object is arranged by moving the image processing device 100, the virtual object can be displayed so that the relative position and attitude of the virtual object with respect to the reference environment are maintained; i.e., the distance between the image processing device 100 and the virtual object can be changed by the movement of the image processing device 100; FIG. 17; Claims 2-3; ¶¶ [0239]-[0240], [0166]-[0169], and [0164]: the display control unit emphasizes any of display attributes (e.g., the shape, scale, transparency, color, resolution, and edge thickness) of the virtual objects to greater extent (e.g., displayed text information becomes visible) when distances from virtual objects to the image processing device 100 are shorter than a predetermined distance; i.e., emphasizing display attributes of the virtual objects is triggered when distances from the virtual objects to the image processing device 100 are shorter than a predetermined distance); and 
in response to determining that the system is within the predetermined distance, triggering a reaction in the virtual object including modification of a visual characteristic of the virtual object within the two-dimensional image, wherein the modification of the visual characteristic of the virtual object includes causing  (Kasahara, FIGS. 6A-B and 8; ¶¶ [0081]-[0083]: even when the positional relationship between the terminal and the reference environment changes after a virtual 21 and V24 are located farther from the image processing device 100 than are the virtual objects V22 and V23, and the display control unit can emphasize any of the display attributes (e.g., shape, scale, transparency, color) of the virtual objects V22 and V23 when distances from virtual objects V22 and V23 to the image processing device 100 are shorter than a predetermined distance so that the virtual objects V22 and V23 can be more clearly recognized by the user, wherein virtual objects V22 and V23 comprising text information as shown in FIG. 17 are overlaid on the captured image at a position and an attitude represented by an object arrangement matrix of the virtual object and an environment recognition matrix recognized at the time of display; i.e., text information becoming visible on the virtual objects V22 and V23 is triggered when distances from the virtual objects V22 and V23 to the image processing device 100 are shorter than a predetermined distance).
Kasahara further discloses a non-transitory computer-readable medium storing instructions that, when executed by a computer system, cause the computer system to perform operations (Kasahara, ¶ [0278]: “a non-transitory computer readable medium described above.
Kasahara further discloses that information presented to a user in the augmented reality (AR) can be visualized using virtual objects in various forms such as text, icons, or animations, wherein the virtual objects associated with the environment is overlaid on the captured image (Kasahara, ¶ [0002]); and the display control unit may display a moving animation of a virtual object by sequentially overlaying an instance of the virtual object on each of a series of input images according to each of a plurality of object arrangement matrices that have been sequentially stored (Kasahara, FIG. 19; ¶¶ [0176]-[0179]).
Kasahara fails to explicitly disclose wherein in response to determining that the system is within the predetermined distance, triggering a reaction in the virtual object including causing an animation of the virtual object.
Zamir teaches systems and methods relation to generation and display of graphical content in a virtual reality environment (Zamir, ¶ [0001]), wherein in response to determining that the system is within the predetermined distance, triggering a reaction in the virtual object including causing an animation of the virtual object (Zamir, FIG. 4; ¶¶ [0015] and [0029]: a virtual reality headset apparatus may be used to generate and update the display of a virtual reality input, in response to detected movement of the human user through 3D real-world environment/space; in response to the user movement towards the real-world obstacle, a particular virtual object/asset corresponding to the real-world obstacle is selected and presented; as the user continues to approach the location corresponding to the virtual object, certain effects may occur, such as may be presented with animation or other changes in features; a predefined area may be defined around (or proximate to) the location corresponding to the virtual object, with the display, updating, or removal of the virtual object being caused when the user crosses the boundary of the predefined area; i.e., when the user with the virtual reality headset apparatus is moved within the predefined area/distance proximate to the location of the virtual object corresponding to the real-world obstacle, the display of the virtual object may be updated, animated, and removed based on natural movement of the user's viewing position in real-world environment).
Kasahara and Zamir are analogous art because they are from the same field of endeavor, systems and methods relation to generation and display of graphical content in a virtual reality environment.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Zamir to Kasahara.  Motivation for doing so would provide a seamless and intuitive virtual reality experience by updating with virtual obstacles that correspond to real-world objects and prevent a user from encountering indoor hazards, obstacles, and other objects that exist in real-life (Zamir, ¶ [0025]).

Claim 3
Kasahara in view of Zamir discloses all the elements as stated in Claim 1 and further discloses wherein the use's movement of the system includes one or more of: rotation about an axis, and repositioning the system from a first physical location to a second physical location (Kasahara, at time t11 and t12 in FIG. 11; ¶ [0130]: at time t12, 

Claim 4
Kasahara in view of Zamir discloses all the elements as stated in Claim 3 and further discloses wherein displaying the virtual object within the two-dimensional image includes displaying the virtual object in a fixed position relative to the real-world scene in response to the user's movement of the system (Kasahara, between time t13 and t14 in FIG. 11; ¶ [0083]: “… the relative position and attitude of the virtual object with respect to the reference environment are maintained … arranges the virtual object as if it attaches a sticky to the reference environment”).

Claim 5
Kasahara in view of Zamir discloses all the elements as stated in Claim 3 and further discloses wherein displaying the virtual object within the two-dimensional image includes modifying a displayed perspective of the virtual object in response to the user's movement of the system (Zamir, ¶ [0028]: the human user wears a virtual reality headset, and commences movement to walk in the real-world space as he approaches a particular a real-world obstacle; as the movement of the user causes the landscape of the virtual world to change in the virtual world view; the presentation of the virtual object is provided at a location in the virtual environment (e.g., at a determined distance away from the portrayed perspective) that corresponds to the location in the real-world environment (e.g., at a determined real-world distance away from the human user); this any necessary perspective or orientation changes in the virtual environment).
Motivation for applying Zamir to Kasahara would provide a seamless and intuitive virtual reality experience (Zamir, ¶ [0025]).

Claim 6
Kasahara in view of Zamir discloses all the elements as stated in Claim 1 and further discloses wherein mapping the virtual object to the three-dimensional real- world scene includes generating a matrix containing image data from the camera and movement data from the inertial measurement sensor (Kasahara, FIG. 8; ¶¶ [0081]-[0082] and [0107]: the environment recognition matrix and the object arrangement matrix containing image data from the camera and movement data from the position sensor).

Claim 7
Kasahara in view of Zamir discloses all the elements as stated in Claim 1 and further discloses receiving an input from the user that includes a touch input via touch screen (Kasahara, ¶ [0077]: “… performing an operation (e.g., touch or click) at a desired position on the screen …”);
processing the touch input from the user to determine a gesture from the user on the touch screen (Kasahara, ¶ [0122]: the type of the user input includes recognition of a touch gesture); and
modifying the visual characteristic of the virtual object within the two-dimensional image in response to the gesture from the user (Kasahara, ¶ [0077]: “… possible for a user to … adjust the arrangement of a virtual object by performing an operation (e.g., touch or click) at a desired position on the screen …”) (Kasahara, ¶ [0122]: the type of the user input/operation includes recognition of a touch gesture) (Kasahara, ¶ [0121]: a series of operations can correspond to touch or drag to trigger the display and arrangement of a virtual object; i.e., the distance between the image processing device 100 and the virtual object can be changed by adjusting the position of the virtual object; FIG. 17; ¶¶ [0167]-[0168] and [0164]: the display control unit may change the display of a virtual object according to the distance between the image processing device 100 and the virtual object; e.g., the virtual objects V21 and V24 are located farther from the image processing device 100 than are the virtual objects V22 and V23, and the display control unit can emphasize any of the display attributes (e.g., shape, scale, transparency, color) of the virtual objects V22 and V23 so that the virtual objects V22 and V23 can be more clearly recognized by the user),
wherein processing the touch input from the user to determine the gesture from the user on the touch screen comprises determining that the touch input from the user includes the user pressing a finger of the user on the touch screen to select the virtual object (Kasahara, ¶ [0122]: the type of the user input includes recognition of a touch gesture) (Kasahara, ¶ [0136]: a press event is detected to identify a virtual object to be operated according to the press position).

Claim 10
Kasahara in view of Zamir discloses all the elements as stated in Claim 7 and further discloses wherein processing the touch input from the user to determine the gesture from the user on the touch screen further comprises determining that the touch input from the user further includes the user sliding the finger of the user across the touch screen, and wherein modifying the visual characteristic of the virtual object includes moving the virtual object from a first mapped position to a second mapped position in response to the sliding of the user's finger across the touch screen (Kasahara , ¶¶ [0077] and [0121]: a user is able to freely adjust the arrangement of a virtual object to a desired position and attitude by performing a drag operation at a desired position on the screen instead of moving the image processing device).

Claim 16
Kasahara in view of Zamir discloses all the elements as stated in Claim 7 and further discloses wherein, in response to the gesture from the user on the touch screen being a shape-changing gesture that includes a first position and a second position of the touch input on the touch screen, modifying the visual characteristic of the virtual object includes modifying a shape of at least a portion of the virtual object (Kasahara, ¶¶ [0066]-[0077], [0122], [0124], [0164], and [0167]-[0168]: it is possible for a user to finely adjust the arrangement of a virtual object by performing a touch gesture at a desired position on the touch screen through an object arrangement matrix which is a matrix representing the position (e.g., displacement, rotation) and the attitude of an arranged virtual object; the display control unit may change the display of a virtual object 21 and V24 are located farther from the image processing device 100 than are the virtual objects V22 and V23, and the display control unit can emphasize any of the display attributes (e.g., shape, scale, transparency, color) of the virtual objects V22 and V23 so that the virtual objects V22 and V23 can be more clearly recognized by the user, wherein virtual objects V22 and V23 comprising text information as shown in FIG. 17 are overlaid on the input/captured image at a position and an attitude represented by an object arrangement matrix of the virtual object and an environment recognition matrix recognized at the time of display to generate an output image).

Claim 18
Kasahara in view of Zamir discloses all the elements as stated in Claim 7 and further discloses wherein, in response to the gesture from the user on the touch screen being a gesture associated with changes to a text, video, or image, modifying the visual characteristic of the virtual object includes displaying a media overlay that comprises the changes to the text, video, and or an image (Kasahara, ¶ [0002]: information presented to a user in the AR technology is also called an annotation, and can be visualized using virtual objects in various forms such as text, icons, or animations) (Kasahara, ¶¶ [0066]-[0077], [0122], [0124], [0164], and [0167]-[0168]: it is possible for a user to finely adjust the arrangement of a virtual object by performing a touch gesture at a desired position on the touch screen through an object arrangement matrix which is a matrix representing the position (e.g., displacement, rotation) and the attitude of an change the display of a virtual object according to the distance between the image processing device 100 and the virtual object; e.g., the virtual objects V21 and V24 are located farther from the image processing device 100 than are the virtual objects V22 and V23, and the display control unit can emphasize any of the display attributes (e.g., shape, scale, transparency, color) of the virtual objects V22 and V23 so that the virtual objects V22 and V23 can be more clearly recognized by the user, wherein virtual objects V22 and V23 comprising text information as shown in FIG. 17 are overlaid on the input/captured image at a position and an attitude represented by an object arrangement matrix of the virtual object and an environment recognition matrix recognized at the time of display to generate an output image).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kasahara in view of Zamir as applied to Claim 7 above, and further in view of Merriliance et al. ("Analysis of Object Picking Algorithms Using Bounding Box in Non Immersive Virtual World", published in International Journal of Engineering and Innovative Technology, Vol. 1, Issue 2, Feb. 2012), hereinafter Merriliance.

Claim 8
Kasahara in view of Zamir discloses all the elements as stated in Claim 7 and further discloses wherein modifying the visual characteristic of the virtual object includes determining a touch position of the user's finger on the touch screen (Kasahara, according to the press position)
Kasahara in view of Zamir failed to explicitly disclose determining an intersection between the touch position and the virtual object.
Merriliance teaches a method used in a 3D virtual reality application (Merriliance, ABSTACT), wherein determining an intersection between the touch position and the virtual object (Merriliance, page 172, Col. 1, lines 1-5: intersection of a ray projected from the position of the mouse pointer into a virtual world with the virtual objects is computed).
Kasahara in view of Zamir, and Merriliance are analogous art because they are from the same field of endeavor, a method used in a 3D virtual reality application.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Merriliance to Kasahara in view of Zamir.  Motivation for doing so would increase the performance of picking process and provide more easy and efficient interactions with the system, hence make it more user friendly (Merriliance, page 177, Col. 2, lines 14-17).

Claim 9
Kasahara in view of Zamir and Merriliance discloses all the elements as stated in Claim 8 and further discloses wherein determining the intersection between the touch position and the virtual object includes raycasting the touch position to a bounding box surrounding the virtual object (Merriliance, page 175, Col. 1, lines 9-26; FIG. 6: 
Motivation for applying Merriliance to Kasahara in view of Zamir would increase the performance of picking process and provide more easy and efficient interactions with the system, hence make it more user friendly (Merriliance, page 177, Col. 2, lines 14-17).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kasahara in view of Zamir as applied to Claim 10 above, and further in view of Energin et al. (US 2018/0122043 A1, filed on 10/27/2016), hereinafter Energin.
Kasahara in view of Zamir discloses all the elements as stated in Claim 10 except being silent on wherein moving the virtual object from the first mapped position to the second mapped position includes: identifying a spatial limit in the three-dimensional real-world scene; and restricting movement of the virtual object based on the spatial limit.
Energin teaches a method for moving a virtual object based on a user input (Energin, ABSTRACT), wherein moving the virtual object from the first mapped position to the second mapped position includes: identifying a spatial limit in the three-dimensional real-world scene; and restricting movement of the virtual object based on the spatial limit (Energin, ¶ [0020]: movement of virtual object may be restricted by movement constraints of the obstacle, i.e., user may be unable to move virtual object beyond obstacle).
.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kasahara in view of Zamir as applied to Claim 10 above, and further in view of Schwarz et al. (US 2018/0046245 Al, filed on 08/11/2016), hereinafter Schwarz.
Kasahara in view of Zamir discloses all the elements as stated in Claim 10 except being silent on wherein moving the virtual object from the first mapped position to the second mapped position includes determining a frustum-relative orientation for the virtual object and maintaining the frustum--relative orientation for the object between the first position and the second position.
Schwarz teaches a method for interacting with virtual objects rendered in an immersive environment (Schwarz, ABSTACT), wherein moving the virtual object from the first mapped position to the second mapped position includes determining a frustum-relative orientation for the virtual object and maintaining the frustum--relative orientation for the object between the first mapped position and the second mapped position (Schwarz, ¶ [0037]: maintaining proper perspective and configuration 
Kasahara in view of Zamir, and Schwarz are analogous art because they are from the same field of endeavor, a method for interacting with virtual objects rendered in an immersive environment.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Schwarz to Kasahara in view of Zamir.  Motivation for doing so would provide the most natural and realistic experience to a user (Schwarz, ¶ [0050]).

Claim 13-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kasahara in view of Zamir as applied to Claim 7 above, and further in view of Honkanen et al. (US 2017/0069255 A1, filed on 09/08/2015), hereinafter Honkanen.

Claim 13
Kasahara in view of Zamir discloses all the elements as stated in Claim 7 and further discloses processing the touch input from the user to determine the gesture from the user on the touch screen (Kasahara, ¶¶ [0092] and [0122]: the type of the user input includes recognition of a touch gesture on touch screen).
Kasahara in view of Zamir fails to explicitly disclose wherein processing the touch input includes determining that two fingers of the user are pressed on the touch screen.
wherein processing the touch input includes determining that two fingers of the user are pressed on the touchscreen (Honkanen, ¶ [0072]: a pinch gesture is accomplished by placing a first finger at touch point 812 and placing a second finger at touchpoint 814, and moving them together as shown by the arrows in FIG. 8).
Kasahara in view of Zamir, and Honkanen are analogous art because they are from the same field of endeavor, a system and a method used in augmented reality application.  Since it is well known in the art to zoom in/zoom out the display content based on pinch open (spread)/pinch close (pinch) gesture with two fingers1, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Honkanen to Kasahara in view of Zamir.  Motivation for doing so would provide most intuitive gesture for user to manipulate display content/objects and hence improve user experience. 

Claim 14
Kasahara in view of Zamir and Honkanen discloses all the elements as stated in Claim 13 and further discloses wherein processing the touch input from the user to determine the gesture from the user on the touch screen includes determining that the two fingers of the user are rotating clockwise while pressed on the touch screen (Honkanen, FIG. 10; ¶ [0085]:  the rotation gesture is accomplished by placing a first 
Motivation for applying Honkanen to Kasahara in view of Zamir would provide most intuitive gesture for user to manipulate display content/objects and hence improve user experience. 

Claim 15
Kasahara in view of Zamir and Honkanen discloses all the elements as stated in Claim 14 and further discloses wherein modifying the visual characteristic of the virtual object includes rotating the virtual object from a first position to a second position in response to the pressing and rotating of the two fingers of the user on the touch screen (Kasahara, ¶¶ [0066]-[0077], [0122], and [0164]: it is possible for a user to finely adjust the arrangement of a virtual object by performing a touch gesture at a desired position on the touch screen through an object arrangement matrix which is a matrix representing the position (e.g., displacement, rotation) and the attitude of an arranged virtual object) (Honkanen, FIG. 10; ¶¶ [0085] and [0087]:  the rotation gesture is accomplished by placing a first finger at touch point 1012 and placing a second finger at touch point 1014, and rotating them together as shown by the arrow in FIG. 10, which will rotate the image displayed on the secondary display).
Motivation for applying Honkanen to Kasahara in view of Zamir would provide most intuitive gesture for user to manipulate display content/objects and hence improve user experience. 

Claim 17
Kasahara in view of Zamir discloses all the elements as stated in Claim 7 and further discloses wherein, in response to the gesture from the user on the touch screen being a gesture associated with changes to a shading, a color or a texture, modifying the visual characteristic of the virtual object includes modifying the shading, the color or texture, and wherein in response to the gesture from the user on the touch screen being a scaling gesture  (Kasahara, ¶¶ [0066]-[0077], [0121]-[0122], [0164], and [0167]-[0168]: it is possible for a user to finely adjust the arrangement of a virtual object by performing a touch gesture at a desired position on the touch screen through an object arrangement matrix which is a matrix representing the position (e.g., displacement, rotation) and the attitude of an arranged virtual object; the display control unit may change the display of a virtual object according to the distance between the image processing device 100 and the virtual object; e.g., the virtual objects V21 and V24 are located farther from the image processing device 100 than are the virtual objects V22 and V23, and the display control unit can emphasize any of the display attributes (e.g., shape, scale, transparency, color) of the virtual objects V22 and V23 so that the virtual objects V22 and V23 can be more clearly recognized by the user).
Kasahara in view of Zamir fails to explicitly disclose wherein a scaling gesture that includes a starting position and an end position on touch screen, scaling of at least a portion of the virtual object based on the starting position and the end position.
Honkanen teaches a system and a method used in augmented reality application (Honkanen, ¶ [0023]), wherein a scaling gesture that includes a starting position and an end position on touch screen, scaling of at least a portion of the virtual object based on the starting position and the end position (Honkanen, FIG. 8; ¶¶ [0072] and [0074]: a pinch gesture is accomplished by placing a first finger at touch point 812 and placing a second finger at touchpoint 814, and moving them together as shown by the arrows in FIG. 8, which will decrease the display content size of the secondary display accordingly; similarly, a dual point stretch gesture will increase the display content size of the secondary display accordingly).
Kasahara in view of Zamir, and Honkanen are analogous art because they are from the same field of endeavor, a system and a method used in augmented reality application.  Since it is well known in the art to zoom in/zoom out the display content based on pinch open (spread)/pinch close (pinch) gesture2, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Honkanen to Kasahara in view of Zamir.  Motivation for doing so would provide most intuitive gesture for user to manipulate display content/objects and hence improve user experience. 

Response to Arguments
Applicant's arguments filed on 01/31/2022 and 02/02/2022 with respect to Claims 1 and 19-20 have been fully considered but they are not persuasive.
Applicant argues on Pages 7-9 of the Remarks on 01/31/2022 that Zamir fails to disclose or suggest ".
In response, examiner respectfully disagrees.  Kasahara discloses in ¶¶ [0062] and [0081]-[0082] with FIG. 8 that a virtual object Vo, displayed at a position and an attitude represented by the object arrangement matrix Marrange (t1) and the environment recognition matrix Mrecog (t2), is overlaid on the 2D images captured from 3D environment.  Kasahara further discloses in ¶¶ [0090], [0081]-[0083], [0132], and [0178] with FIGS. 6A-B, 8, 11, and 19 that the movement of the image processing device 100 is measured and tracked using a positioning sensor, an acceleration sensor, and/or a gyro sensor, and when the positional relationship between the terminal and the reference environment changes after a virtual object is arranged by moving the image processing device 100, the virtual object can be displayed so that the relative position and attitude of the virtual object with respect to the reference environment are when distances from virtual objects to the image processing device 100 are shorter than a predetermined distance; i.e., emphasizing display attributes of the virtual objects is triggered when distances from the virtual objects to the image processing device 100 is shorter than a predetermined distance.  Therefore,  "displaying a virtual object at a mapped position within the two-dimensional image based on a mapping; determining a user's movement of the computer system using an inertial measurement sensor; determining that the computer system is within a predetermined distance of the virtual object's mapped position in the three-dimensional real-world scene based on the user's movement of the computer system; and in response to determining that the system is within a predetermined distance, modifying a visual characteristic of the virtual object " as featured in the present claims are taught by Kasahara and not Zamir.
In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yasutak (US 2015/0371447 A1, published on 12/24/2015) discloses a method and apparatus for providing a hybrid reality environment (Yasutak, ¶ [0002]), wherein the AR application can compute an estimated distance between the real person's body and the AR creature, and then activate the pre-defined animation of the AR creature if the estimated distance is less than a threshold value, and as a result of the pre-defined animation being activated, the still scene is changed to a moving scene as if the AR creature is interacting with the real person, as shown in FIG. 4C (Yasutak, FIGS. 4A-C; ¶ [0080]).




THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-MIN LU whose telephone number is (313)446-4913. The examiner can normally be reached Mon - Fri: 9:00 AM - 6:00 PM EST.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on (571)272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HWEI-MIN LU/Examiner, Art Unit 2175                                                                                                                                                                                                        
/REZA NABI/Primary Examiner, Art Unit 2175                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, for example “Touch Gesture REFERENCE GUIDE” by Wroblewski et al. on 04/20/2010, Page 4 from http://www.lukew.com/touch/.
        2 See, for example “Touch Gesture REFERENCE GUIDE” by Wroblewski et al. on 04/20/2010, Page 4 from http://www.lukew.com/touch/.